Citation Nr: 0425264	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-00 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  What evaluation is warranted, from September 1, 1996, for 
degenerative arthritis of the thoracic spine?

2.  What evaluation is warranted, from September 1, 1996, for 
low back pain with L5-S1 radiculopathy, and severe 
degenerative changes?.

3.  What evaluation is warranted, from September 1, 1996, for 
hypertension, with atherosclerotic heart disease?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1996.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision by the Phoenix, Arizona, 
Regional Office (RO) which granted service connection for the 
disorders at issue, and assigned each a noncompensable 
evaluation.  A September 1999 RO decision assigned a 20 
percent evaluation for the low back disorder and a 10 percent 
evaluation for hypertension.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the thoracic 
spine is asymptomatic.  

2.  The veteran's low back pain, with L5-S1 radiculopathy and 
severe degenerative changes, is not productive of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the prior twelve 
months.

3.  The veteran's low back pain with L5-S1 radiculopathy and 
severe degenerative changes is not productive of a severe 
limitation of motion.

4.  The veteran's hypertension is manifested by systolic 
pressure predominantly less than 200 and diastolic pressure 
predominantly less than 110.


CONCLUSION OF LAW

1.  The schedular criteria have not been met, for any period 
since September 1, 1996, for a compensable evaluation for 
degenerative arthritis of the thoracic spine.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code (DC) 5003, 5291 (2003); 68 Fed. Reg. 51454-56 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, DC 
5242).

2.  The schedular criteria have not been met, for any period 
since September 1, 1996, for an evaluation greater than 20 
percent for low back pain with L5-S1 radiculopathy and severe 
degenerative changes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.71a, DC 5003, 5292, 5293, 5295 (2003); 68 Fed. 
Reg. 51454 (Aug. 27, 2003), and 69 Fed. Reg. 32449 (June 10, 
2004) (to be codified at 38 C.F.R. § 4.71a, DC 5237, 5242, 
5243).

3.  The schedular criteria have not been met, for any period 
since September 1, 1996, for an evaluation greater than 10 
percent for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.104, DC 7101 (2003); 38 C.F.R. § 4.104, DC 7101 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete claim, VA must 
notify the claimant of the evidence needed to substantiate 
it, of the evidence VA will attempt to obtain, and of the 
evidence the claimant must provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, the RO provided the 
requisite notice in an October 1997 Statement of the Case and 
in its September 1999 decision.  The Cleveland, Ohio RO sent 
the veteran additional notice by letter in February and by 
Supplemental Statement of the Case in March 2004.  Thus, the 
Board finds that the veteran has been given that notice 
required by law.  Id.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of his claim, 
unless there is no reasonable possibility that the claim can 
be substantiated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Here, the March 2004 Supplemental Statement of the Case 
listed all of the evidence of record including a March 2004 
VA orthopedic examination, an April 2003 VA cardiovascular 
examination, the transcript of a June 2002 hearing, and VA 
postservice treatment records.  In February 2004, the veteran 
reported having no additional evidence to submit, and he has 
not since suggested the existence of other relevant evidence.  
Hence, the Board finds that all evidence necessary for an 
equitable resolution of the matters on appeal has been 
obtained, and there is no reasonable possibility that further 
assistance will produce additional relevant evidence.  Id.

While the Board concedes that the veteran did not receive 
notice of what evidence is necessary to substantiate his 
claims prior to any adverse rating decision, the record shows 
that he is well aware of the information and evidence 
necessary to substantiate his claims, he is familiar with the 
law and regulations pertaining to his claims, and he has not 
indicated the existence of any outstanding information or 
evidence relevant to his claims.  The veteran has been given 
more than ample time to present evidence in support of each 
of his claims.  Indeed, the appellant reports that no 
additional evidence is available.  Based on the procedural 
history of this case, it is the conclusion of the Board that 
VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In this case, the Board is not concerned with service 
connection, as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.  The history of disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When there is a 
question as to which of two evaluations should be assigned, 
the higher evaluation is assigned if the disability picture 
more nearly approximates the criteria for that evaluation; 
otherwise, the lower evaluation is assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (2003).  

As regards the joints, the factors of disability reside in 
reduction of their normal excursion of movement in different 
planes.  In rating disability of the joints, consideration 
must be given to demonstrated range of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  DeLuca; 38 C.F.R. § 4.45 (2003).

Before his separation from service, the veteran claimed 
entitlement to service connection for low back pain.  His 
service medical records included X rays that showed 
degenerative arthritis of the thoracic and lumbar spine, and 
complaints of low back pain with electromyographic evidence 
of L5-S1 radiculopathy.  His service medical records show 
elevated blood pressure readings.

At a November 1996 VA examination, the veteran gave a history 
of low-back stiffness in the mornings, but he denied 
radicular symptoms.  He noted that he was on medication for 
hypertension.  On examination, there was no low back or hip 
tenderness, straight leg raising was negative, and there was 
no loss of motor function.  Deep tendon reflexes were 
diminished, but there was no loss of lower extremity 
sensation.  The pertinent assessments included low back pain 
with no evidence of neurologic compromise, and history of 
hypertension well controlled on current medication.

An August 1997 RO decision granted service connection for, 
inter alia, low back pain with L5-S1 radiculopathy, 
degenerative arthritis of the thoracic spine, and 
hypertension, and assigned each a noncompensable evaluation.  
A September 1999 RO decision assigned a 20 percent evaluation 
for the low back disorder and a 10 percent evaluation for 
hypertension.  

The evidence of record includes the veteran's VA outpatient 
treatment records, dated from September 1996 to December 
2002, some of which note a back disability, but none of which 
reflect complaints or treatment relative thereto.

At a November 1997 VA orthopedic examination, the veteran 
complained of morning low back pain that dissipated soon 
after rising, but had no complaints relative to the thoracic 
spine.  He described a loss of lower extremity strength.  He 
denied incoordination but did report that the left leg gave 
way at times.  On examination, the veteran demonstrated a 
little difficulty walking with the left foot, and he favored 
his left leg.  The low back was not tender.  Flexion of the 
thoracolumbar spine was to 65 degrees, extension to 0, and 
lateral flexion and rotation were to 15 degrees each 
bilaterally.  There was no abnormal thoracic curvature.  
Straight leg raising was to 45 degrees bilaterally, and 
Laségue's sign was negative bilaterally.  There was some 
numbness in the left foot and some weakness to plantar 
flexion on the right.  Knee and ankle jerks seemed depressed 
bilaterally.  X rays showed severe degenerative changes in 
the lumbar spine, and moderate changes in the thoracic spine.  
The examiner noted that the thoracic spine was clinically 
asymptomatic.

At a June 2002 hearing the veteran testified to occasional 
low back pain, particularly in the mornings.  He also 
reported occasional morning pain in one thigh or the other, 
and occasional cramps in the lower legs.  He further 
testified that, as suggested by VA treatment records noted 
above, he had not had treatment for a back disorder since 
1997.

At an April 2003 VA orthopedic examination, the veteran again 
denied thoracic spine symptoms, and there were no signs on 
examination.  He reported low back pain, occasionally 
radiating to one buttock and posterior thigh or the other, on 
most mornings.  Physical examination revealed that gait was 
normal.  There was no lateral list, but he flexed at the 
waist about 10 degrees.  Range of motion studies showed 90 
degrees of forward flexion, 20 degrees of extension, and 20 
degrees of lateral flexion with discomfort on movement.  
There was some lumbar tenderness, and spasm on extreme 
forward bending.  Deep tendon reflexes were 2/4 bilaterally, 
and straight leg raising was to 90 degrees bilaterally with 
some discomfort.  Lower extremity strength was normal.  The 
examiner said there was no evidence of weakened movement, 
excessive fatigability, or incoordination.  The veteran 
denied flare ups, except for the morning pain, and the 
examiner said that such pain could reduce the range of motion 
of the thoracolumbar spine when it occurred.  X rays again 
showed diffuse advanced degenerative changes that were worse 
in the lumbar spine than in the thoracic spine.

The veteran's VA outpatient treatment records, dated from 
April 2003 to January 2004, do not show complaints or 
treatment of back disability.

At a March 2004 VA orthopedic examination, the examiner 
reviewed examination and X-ray reports then of record.  The 
veteran denied upper and middle back pain, but he reported 
almost daily low back pain which radiated to the buttocks and 
upper thighs, especially in the mornings.  He said he could 
lift and carry a hundred pounds, and walking was not limited.  
He could not run or do sit ups.  He had not had treatment, 
nor had he had any incapacitating episodes during the 
preceding year.  He did report needing to move slowly and 
lift carefully.  

On physical examination his gait was normal and brisk.  There 
was about 10 degrees of flexion, but the veteran could be 
brought passively to a normal upright position.  Range of 
motion studies showed 85 degrees of forward flexion, 20 
degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 35 degrees of rotation bilaterally.  The 
veteran reported a pulling sensation in the low back at 
extreme ranges of motion.  Examination of the thoracolumbar 
spine revealed no tenderness or muscle spasm.  In the lower 
extremities, strength and sensation were normal bilaterally, 
deep tendon reflexes were 1-2/4, and straight leg raising was 
negative but with a pulling sensation in the right posterior 
thigh at 90 degrees.  The examiner said there was no evidence 
of weakness, fatigability, or incoordination.  The 
radiologist compared current X rays with earlier ones and 
found no definite changes.

The criteria for rating back disorders was amended on 
September 23, 2002, and again on September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  (In 2004, a technical amendment was adopted, also 
effective September 26, 2003, which did not actually change 
the rating criteria.  See 69 Fed. Reg. 32449 (June 10, 
2004).)  When regulations concerning entitlement to a higher 
evaluation change during the course of an appeal the old 
rating criteria apply to the period prior to the change in 
law, and the new criteria apply to the period since the 
change in law.  Kuzma v. Principi, 31 F.3d 1327 (2003).  

The veteran's service-connected spine disabilities are 
degenerative arthritis of the thoracic spine and lumbar 
degenerative changes with L5-S1 radiculopathy.  Pain alone 
without underlying pathology is not a disability.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5003, 
degenerative arthritis, established by X ray, is rated on the 
basis of limitation of motion of the joint involved.  Under 
38 C.F.R. § 4.71a, DC 5291, a 10 percent evaluation is 
warranted when limitation of motion of the thoracic spine is 
moderate or worse.  

Under 38 C.F.R. § 4.71a, DC 5292, a 40 percent evaluation is 
warranted when limitation of motion of the lumbar spine is 
severe.  

The normal range of motion of the "thoracolumbar" spine, a 
term first used in VA rating criteria in the 2003 amendment, 
is flexion to 90 degrees, extension to 30 degrees, and 
lateral flexion and rotation to 30 degrees each bilaterally.  
See 68 Fed. Reg. 51456, 51458 (Aug. 27, 2003).

In this case, the medical evidence of record does not show 
limitation of motion, or any other symptoms, of the thoracic 
spine.  Thus, a compensable evaluation is not warranted, 
pursuant to DC 5291, for any period since September 1, 1996.  

With regard to the lumbar spine, there was more limitation of 
motion shown at the November 1997 VA examination than at any 
time since.  While the limitation of motion shown there might 
be characterized as moderate, and warrant a 20 percent 
evaluation, subsequent examinations did not show limitation 
of motion that could be characterized as anything but slight 
for which only a 10 percent evaluation is warranted.

Under the provisions of 38 C.F.R. § 4.71a, DC 5295 (2003), a 
40 percent evaluation is warranted where a lumbosacral strain 
is severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward flexion, loss of lateral motion with arthritic 
changes, narrowing or irregularity of intervertebral spaces, 
or some of the above with abnormal mobility on forced motion.  
In this case, however, there is no medical evidence of such 
signs, and the examiner who conducted the March 2004 VA 
examination specifically ruled them out.

Under the provisions of 38 C.F.R. § 4.71a, DC 5293, a 40 
percent evaluation is warranted when an intervertebral disc 
syndrome is severe, with intermittent relief from recurring 
attacks.  In this case, there is little evidence of 
neuropathy.  The November 1997 VA examination noted some loss 
of sensation in the left foot and some weakness to plantar 
flexion in the right, but subsequent examinations failed to 
confirm those findings.  Accordingly, an evaluation greater 
than 20 percent is not warranted under the provisions of DC 
5293-a diagnostic code eliminated by the 2003 amendment to 
the rating criteria.

The 2002 amendment to the rating criteria for spine 
disabilities does not apply to the thoracic spine.  The 2002 
amendment provided for rating intervertebral disc syndrome 
based on the number of incapacitating episodes during the 
preceding year.  The veteran has, however, denied 
incapacitating episodes, so an evaluation greater than 20 
percent is not warranted for the period subsequent to the 
2002 amendment.

In the 2003 amendment to the rating criteria, the thoracic 
spine and the lumbar spine are addressed together as the 
"thoracolumbar spine."  In view of the regulatory 
combination of those two minor joint groups, an increased 
evaluation cannot be assigned for the thoracic spine alone 
for the period subsequent to the 2003 amendment.  Under the 
provisions of DC 5237 (cervical or lumbosacral strain), DC 
5242 (degenerative arthritis of the spine), and DC 5243 
(intervertebral disc syndrome), evaluations of 100 and 50 
percent are based on unfavorable ankylosis.  (Ankylosis is 
immobility and consolidation of a joint.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 86 (28th ed. 1994).)  The veteran's spine is 
not, however, ankylosed, so an evaluation greater than 20 
percent is not warranted pursuant, and for the period 
subsequent, to the 2003 amendment.

In sum, the veteran complains of morning stiffness of the 
thoracolumbar spine, but the evidence of record shows that 
limitation of motion and radiculopathy are, at most, mild.  
Accordingly, an evaluation greater than 20 percent is not 
warranted for the veteran's back disability.


Hypertension

A November 1997 VA examination noted that the veteran was 
diagnosed with hypertension in January 1996 and medication 
was prescribed.  He had done well since and denied cardiac 
symptoms.  Three blood pressure readings showed systolic 
pressures ranging from 142 to 150 and diastolic pressures 
ranging from 96 to 100.  The impression was mild hypertension 
under adequate treatment.

VA outpatient clinic records from December 1997 to January 
2004 do not show a systolic pressure that predominately was 
200 or greater, or a diastolic pressure that predominately 
was 110 or greater.  Lumbar x-rays in March 2004, were 
notable for a possible aortic aneurysm.

At the June 2002 hearing the veteran testified that his blood 
pressure was followed by VA, and that his diastolic pressure 
had never been as high as 110.

At an April 2003 VA examination, the examiner reviewed the 
veteran's chart and file and noted that blood pressure 
readings showed systolic pressures ranging from 102 to 135, 
and diastolic pressures ranging from 70 to 98.  Two 
medications had been prescribed and the examiner noted that 
they controlled the veteran's hypertension.  Physical 
examination revealed a blood pressure that was within normal 
limits.  The diagnosis was hypertension controlled on 
medication.

The criteria for VA evaluations of hypertension were amended 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 
2007).  

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997) (hypertensive vascular disease) in effect when 
the veteran filed his claim, a 10 percent evaluation was 
warranted when diastolic pressure was predominantly 100 or 
more, or when continuous medication was needed to control 
hypertension.  A 20 percent evaluation was warranted when 
diastolic pressure was predominantly 110 or more.  

Under the 1998 amendment, a 10 percent evaluation is 
warranted when diastolic pressure is predominantly 100 or 
more, when systolic pressure is predominantly 160 or more, or 
when continuous medication is needed to control hypertension.  
A 20 percent evaluation is warranted when diastolic pressure 
is predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.

At no time since September 1, 1996 has the veteran's systolic 
pressure been predominantly 200 or more.  Further, at no time 
since September 1, 1996, has his diastolic pressure been 
predominantly 110 or more.  Hence, an evaluation greater than 
10 percent is not warranted for any period since September 1, 
1996.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation is denied, for any period after 
September 1, 1996, for degenerative arthritis of the thoracic 
spine.

An evaluation greater than 20 percent is denied, for any 
period after September 1, 1996, for low back pain with L5-S1 
radiculopathy.

An evaluation greater than 10 percent is denied, for any 
period after September 1, 1996, for hypertension.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



